DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to application filed on 07/21/2022 in which claims 1-5 and 21-34 were presented for examination and have been fully considered. Applicant has canceled Claims (6-10, 17-20 were previously canceled) 11-16.
Response to Arguments
Applicant’s arguments, see page 1-8, filed 07/21/2022, with respect to the rejection(s) of claim(s) 1-5 and 21-28 have been fully considered but they are not persuasive. However, the rejection has been withdrawn and upon further consideration, a new ground(s) of rejection is made. 
Applicant’s amendment filed on 07/21/2022 overcomes the objections to the specification. The objection to the specification has been withdrawn. 
Applicant’s amendment filed on 07/21/2022 overcomes the drawing objections and the objection to the drawing has been withdrawn. However, based on the newly amended claims, new drawing objections are applied (see below).
Applicant’s amendment filed on 07/21/2022 overcomes the specification objections and the specification objection has been withdrawn. However, based on the newly amended claims, new specification objections are applied (see below).
Applicant’s claim amendment filed on 07/21/2022 overcomes the objection of claims 21 and 27 and Claims objection has been withdrawn. Based on the newly amended claims, new Claim Rejections - 35 USC § 112 are applied (see below).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1 and 21 recites the limitation “respective tab portion” which lacks antecedent basis in the written specification. There is no disclosure in the specification as originally filed, which includes the original written description and it is unclear what applicant’s referring to and there is no disclosure of “respective tab portion”.
Claims 29 and 32 recites limitation “the cage bodies comprise a sheet of metal” which lacks antecedent basis in the written specification. There is no consistent disclosure in the specification as originally filed, which includes the original written description the cage bodies being formed from or made of sheet metal (see 0013, 0053, 0054, 0055), however the sheet metal is formed into the cage body by bending it or folding it or stamping it or of any kind.body. Claims 30 and 33 recites the limitation “a third fastener opening and a third cage fastener” which lacks antecedent basis in the written specification. There is no disclosure in the specification as originally filed, which includes the original written description for “a third fastener opening and a third cage fastener.
Claims 31 and 34 recites the limitation “second- and third-tab portions” which lacks antecedent basis in the written specification. There is no disclosure in the specification as originally filed, which includes the original written description for “second- and third-tab portions”. 
Claims 30 and 33 recites the limitation “alternating pattern” which lacks antecedent basis in the written specification. There is no disclosure in the specification as originally filed, which includes the original written description for “alternating pattern”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 and 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 21 recites the limitation “respective tab portion” and it is unclear what applicant is referring to as there is no disclosure in the specification as originally filed, which includes the original written description. For the purpose of examination, “respective tab portion” is considered as any portion that is a small flap attached to or projecting from something, used to hold. Therefore, this limitation is considered as new matters. 
 	Claims 30 and 33 recites the limitation “a third fastener opening and a third cage fastener” and it is unclear what applicant is referring to as there is no disclosure in the specification as originally filed, which includes the original written description. Therefore, this limitation is considered as new matters.
Claims 30 and 33 recites the limitation “alternating pattern” and it is unclear what applicant is referring to as there is no disclosure in the specification as originally filed, which includes the original written description. For the purpose of examination, “alternating pattern” are considered as any design or arrangement or sequence of a repeated objects having on the same surface (next to each other or spaced apart from each other). Therefore, this limitation is considered as new matters.
Claims 31 and 34 recites the limitation “second- and third-tab portions” and it is unclear what applicant is referring to as there is no disclosure in the specification as originally filed, which includes the original written description. For the purposes, “second- and third-tab portions” is considered as any portion that is a small flap attached to or projecting from something, used to hold. Therefore, this limitation is considered as new matters. 
Claims 29 and 32 recites limitation “the cage bodies comprise a sheet of metal” and it is unclear what applicant is referring to and is not consistent with the applicant’s disclosure.
Applicant written disclosure recites the cage bodies being formed from or made of sheet metal (see 0013, 0053, 0054, 0055), however the sheet metal is formed into the cage body by bending it or folding it or stamping it or whatever. The cage body itself is not a sheet of metal as recited in claims 29 and 32, because the sheet metal was bent or otherwise formed into the cage body. For the purpose of examination, “the cage bodies comprise a sheet of metal” is considered as the rest of the cage bodies as claimed in independent claim 1. Therefore, this limitation is considered as new matters
Dependent claims are rejected at least for depending from a rejected claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1-5, 21-34 recites the limitation “the band”, There is insufficient antecedent basis for this limitation in the claim. “the band” was not previously claimed. For the purposes of examination, “the band” is considered as “the elastic band”. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tab portion, second and third tab portion, and a respective tab portion folded over an edge of the correspondinq end of the band must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 31, 21, 24-27 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 5181280 A) Zachry.
Regarding claim 1, A goggle comprising: a goggle frame comprising a first end and a second end; a first outrigger disposed on the first end of the goggle frame; a second outrigger disposed on the second end of the goggle frame (Annotated Fig 1 below), wherein each of the first and second outriggers comprises an outrigger opening (Annotated Fig 1 below, please note Fig 2 of Zachry shows the general ideas of how google works, please discard molded piece #54 and #10, as Fig 1 of Zachry discloses a separate attachment means #40 is attached to loops #56a is molded onto the sides of the goggle as a part of outrigger); and an elastic band (Fig 2, #60, Zachry doesn’t specially disclose the band having elasticity however every flexible material has some degree of elasticity and it is obvious to have elasticity in the band so that the user can adjust and grip onto the user’s head) having a first end disposed a first cage and a second end disposed within a second cage; wherein each of the first and second cages includes a respective first cage body and a respective second cage body, wherein each first cage body is disposed on a first side of the corresponding end of the band, and each second cage body has a respective main portion disposed on an opposing second side of the corresponding end of the band and a respective tab portion folded over an edge of the corresponding end of the band toward the first cage body (annotated Fig 1 below); wherein at least one of the first and second cage bodies of each of the first and second cages includes one or more protrusions configured to engage the band; and wherein each of the first and second cages is removably insertable (Fig 1, #40 cage is removably insertable to 56a (as part of outtrigger due to molding process) into a respective one of the outrigger openings to couple the band to the goggle frame (Annotated Fig 1 below). 
Examiner respectfully notes that the term "region/portion" is very broad and merely means "any large, indefinite, and continuous part of a surface or space or a part of a whole" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com).

    PNG
    media_image1.png
    856
    874
    media_image1.png
    Greyscale

Annotated Fig 1 of Zachry
Regarding claim 4, Zachry discloses the limitation of claim 1 as described above and further discloses wherein each of the first cage and the second cage further comprises a detent, and each of the respective outrigger openings is configured to receive the detent to hold the respective cage within the respective outrigger opening (annotated fig 2 below).
Examiner respectfully notes that the limitation “each of the respective outrigger openings is configured to receive the detent to hold the respective cage within the respective outrigger opening” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function. As Zachry discloses the structure of detents and outrigger openings as claimed, there would be a reasonable expectation to perform such function.

    PNG
    media_image2.png
    354
    625
    media_image2.png
    Greyscale

Annotated Fig 2 of Zachry
Regarding claim 5, Zachry discloses the limitation of claim 1 as described above and further discloses wherein at least one of the one or more protrusions is a substantially triangular shaped tooth (Fig 1, serrated edge #25).
Regarding claim 31, Zachry discloses the limitation of claim 1 as described above and Zachry further discloses wherein each second cage body further comprises a second and a third tab portion each folded over a respective edge of the corresponding end of the band toward the respective first cage body (Annotated Fig 3 below).
Examiner respectfully notes that the term "region/portion" is very broad and merely means "any large, indefinite, and continuous part of a surface or space or a part of a whole" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com).


    PNG
    media_image3.png
    276
    385
    media_image3.png
    Greyscale

Annotated Fig 3 of Zachry 
Regarding claim 21, Zachry discloses an elastic band (Fig 2, #60, Zachry doesn’t specially disclose the band having elasticity however every flexible material has some degree of elasticity and it is obvious to have elasticity in the band so that the user can adjust and grip onto the user’s head) having a first end disposed within a first cage and a second end disposed within a second cage; and a goggle frame having a first outrigger and a second outrigger disposed on respective lateral ends of the goggle frame, wherein each of the first and second outriggers comprises a respective outrigger opening configured to receive one of the first and second cages (Annotated Fig 4 below); wherein each of the first and second cages includes a respective first cage body and a respective second cage body, wherein each first cage body is disposed on a first side of the corresponding end of the band, and each second cage body has a respective main portion disposed on an opposing side of the corresponding end of the band and a respective tab portion folded over an edge of the corresponding end of the band toward the first cage body; wherein each of the first and second cages includes one or more protrusions configured to engage the elastic band; and wherein each of the first and second cages further comprises one or more detents (Annotated Fig 4 below of Fig 1 Zachry, please note Fig 2 of Zachry shows the general ideas of how a goggle works, please discard molded piece #54 and #10, as Fig 1 of Zachry discloses a separate attachment means #40 is attached to loops #56a is molded onto the sides of the goggle as a part of outrigger), and each of the respective outrigger openings (Fig 1,#56 is molded onto the side goggle act as outrigger) of the first and second outriggers (First outrigger is on left and second outrigger is on the right side of the goggle, See annotated Fig 4 below) has one or more corresponding features configured to interface with the one or more detents (Annotated Fig 4 below, the first and second cages inserted into the first and second outrigger as mentioned above; the loop shape is the features to receive detents) and each of the first and second cages is configured to be inserted into the corresponding outrigger openings while also retaining the corresponding end of the band, and to be retained within the corresponding outrigger opening by the one or more detents. 
Examiner respectfully notes that the term "region/portion" is very broad and merely means "any large, indefinite, and continuous part of a surface or space or a part of a whole" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com).
Examiner respectfully notes that the limitation “each of the first and second cages is configured to be inserted into the corresponding outrigger openings while also retaining the corresponding end of the band, and to be retained within the corresponding outrigger opening by the one or more detents” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function. As Zachry discloses the structure of detents and outrigger openings as claimed, there would be a reasonable expectation to perform such function.


    PNG
    media_image4.png
    881
    847
    media_image4.png
    Greyscale

Annotated Fig 4 of Zachry 
Regarding claim 24, Zachry discloses the limitation of claim 21 as described above and Zachry further discloses wherein the one or more detents are raised surfaces (Fig 1, #44a raised front the side surface), and the one or more corresponding features are depressions (Fig 1, #56, concave surface from upward directly).  
Regarding claim 25, Zachry discloses the limitation of claim 21 as described above and Zachry further discloses wherein each of the one or more protrusions is a substantially triangular shaped tooth (Fig 1, serrated edge #25).  
Regarding claim 26, Zachry discloses the limitation of claim 21 as described above and Zachry further comprising: a goggle lens (Fig 2, #58).  disposed within the goggle frame (Fig 2, #50).   
Regarding claim 27, Zachry discloses the limitation of claim 21 as described above and Zachry further discloses wherein the one or more detents disposed on each of the first and second cages (Fig 1 #40, on left and right side of goggle) are arranged on a same exterior surface (Fig 1, 44a, side surface is exterior surface) of the respective first or second cage body of the first and second cages (Fig 1 body of #40 (cage), on left and right side of goggle).  
Regarding claim 28, Zachry discloses the limitation of claim 21 as described above and Zachry further discloses wherein the one or more corresponding features (Fig 1, 56a) include one or more surfaces (see side surfaces of Fig 1, #56a) configured to prevent the corresponding cage from moving in one or more directions when the one or more detents are interfaced with the one or more corresponding features. 
Examiner respectfully notes that the limitation “configured to prevent the corresponding cage from moving in one or more directions when the one or more detents are interfaced with the one or more corresponding features” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function. As Zachry discloses the structure of detents and outrigger openings (corresponding features of #56a) as claimed, there would be a reasonable expectation to perform such function when the cage (#40 of #44) is attached onto (#56a (outrigger opening)). 
Regarding claim 34, Zachry discloses the limitation of claim 21 as described above and Zachry further discloses wherein each second cage body further comprises respective second- and third-tab portions each folded over a respective edge of the corresponding end of the band toward the first cage body (Annotated Fig 5 below).
Examiner respectfully notes that the term "region/portion" is very broad and merely means "any large, indefinite, and continuous part of a surface or space or a part of a whole" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com).


    PNG
    media_image3.png
    276
    385
    media_image3.png
    Greyscale

Annotated Fig 5 of Zachry 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 29-30, 22-23 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 5181280 A) Zachry in view of CUI et al. (CN201188900Y).
Regarding claim 2, Zachry discloses the limitation of claim 1 as described above and fails to discloses wherein each of the respective first and
Cui discloses wherein each of the first cage and the second cage bodies of the first and second cage further comprises a first cage fastener opening (Fig 1, Claim 1, fixed hole 3), wherein the band further comprises a first band fastener opening (Fig 2-3, Claim 1,fixed hole 3), corresponding to each first cage fastener opening corresponding to each first cage fastener opening, and wherein the goggle further comprises a first fastener (Claim 1, Pin 4) configured Page 2 of 8 - Response to Restriction/Election Requirement Serial No.: 16/824,525; Confirmation No.: 9456to be disposed through each first cage fastener opening (Fig 1, Claim 1,  fixed hole 3), and the corresponding first band fastener opening (Fig 2-3, Claim 1,fixed hole 3).  
Zachry and Cui are considered analogous art to the claimed invention because it is the same field of invention, an article of appeal having a securement for a band/belt with a fastener/clamp. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cage (Fig 1, cage #40 on #23) of Zachry to have a first fastener opening to disposed through a first fastener as taught by Cui in order to provide extra securement to the band inside the cage.
Regarding claim 3, Zachry as modified discloses the limitation of claim 2 as described above and further discloses wherein each of the respective first and second cage bodies of the first cage and the second cage further comprises a second cage fastener opening (Fig 1, Claim 1, fixed holes 3), wherein the band further comprises a second band fastener opening (Fig 1, Claim 1, fixed holes 3) corresponding to each second cage fastener opening, wherein the goggle further comprises a second fastener (Claim 1, pin 4) configured to be disposed through each second cage fastener opening and the corresponding second band fastener opening, and wherein the first cage fastener opening and the second cage fastener opening are disposed on opposing sides of the corresponding cage (on the other end of the cage where the band is attached or the top side of the cage).
 Regarding claim 29, Zachry discloses the limitation of claim 1 as described above and Zachry discloses wherein each of the respective first and second cage bodies, however fails to discloses first and second cage bodies comprises a sheet of metal.
CUI discloses first and second cage bodies comprises a metal material (PE2E translate, page 2, ¶-3 “the anti-slip clamp is rectangle-shaped, made of metal or hard plastic”). 
Zachry and Cui are considered analogous art to the claimed invention because it is the same field of invention, an article of apparel having a securement for a band/belt with clamp type fastener. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cage body of Zachry to have metal material as taught by Cui in order to provide a strong and rigid body for stability and durability while the belt/band is fastened inside the cage.
Examiner respectfully notes that the limitation “sheet of metal” is product by process limitation, since the claim is a product claim, it is not required to perform any process of making the product, therefore it is considered metal as the material of the product
Regarding claim 30, Zachry discloses the limitation of claim 3 as described above and further discloses wherein at least one of the respective first and second cage bodies of each of the first and second cages (Annotated Fig 1) further comprises two or more detents, and each of the respective outrigger openings of the first and second outriggers comprises corresponding features configured to interface with the two or more detents (Annotated Fig 1, #44 engage with #56a); and wherein the detents and the fasteners are disposed in an alternating pattern (next to each other) along the respective cage (next to each other). 
CUI doesn’t explicitly disclose wherein each of the respective first and second cage bodies of the first cage and the second cage further comprises a third cage fastener opening, wherein the band further comprises a third band fastener opening, and the goggle further comprises a third fastener configured to be disposed through each third cage fastener opening and the corresponding third band fastener opening (a third fastener opening configured to receive a third fastener) however Cui discloses fastener pins (Claim 1, pins 4), therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add a third fastener (pin 4) and fastener opening to modified Zachry’s cage bodies and the band in order to provide extra securement to the band inside the cage.
Examiner respectfully notes that the limitation “a third fastener configured to be disposed through each third cage fastener opening and the corresponding third band fastener opening” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function. As Zachry as modified above discloses a third cage fastener opening and a third band fastener as claimed, there would be a reasonable expectation to perform such function. 
Regarding claim 22, Zachry discloses the limitation of claim 21 as described above. However, fails to disclose wherein each of the respective first and second cage bodies of the first cape and the second cage further comprises a first fastener opening configured to receive a first fastener.  
Cui further discloses wherein each of the respective first and second cage bodies of the first cape and the second cage (Fig 1, #5) further comprises a first fastener opening (Fig 1, Claim 1, fixed hole 3) configured to receive a first fastener (Claim 1, pin 4).  
Zachry and Cui are considered analogous art to the claimed invention because it is the same field of invention, an article of apparel having a securement for a band/belt with a cage/cage body. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cage (Fig 1, cage #40 on #23) of Zachry to have a first fastener opening configured to receive a first fastener as taught by Cui in order to provide extra securement to the band inside the cage. 
Examiner respectfully notes that the limitation “configured to receive a first fastener” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function. As Zachry as modified discloses the fastener opening as claimed, there would be a reasonable expectation to perform such function for expected fastener (pin).
Regarding claim 23, Zachry as modified discloses the limitation of claim 22 as described above. However, fails to disclose wherein each of the respective first and second cape bodies of the first and the second cape further comprises a second fastener opening configured to receive a second fastener, and wherein the first and second fastener openings are disposed on opposing sides of the respective cage.  
CUI further discloses wherein each of the respective first and second cape bodies of the first and the second cape further comprises a second fastener opening configured to receive a second fastener (Claim 1, pin 4), and wherein the first and second fastener openings (Fig 1, Claim 1, fixed holes 3)are disposed on opposing sides of the respective cage (on the other end of the cage where the band is attached or the top side of the cage). 
 Regarding claim 32, Zachry discloses the limitation of claim 21 as described above and Zachry discloses wherein each of the respective first and second cage bodies, however fails to discloses first and second cage bodies comprises a sheet of metal.
CUI discloses first and second cage bodies comprises a metal material (PE2E translate, page 2, ¶-3 “the anti-slip clamp is rectangle-shaped, made of metal or hard plastic”). 
Zachry and Cui are considered analogous art to the claimed invention because it is the same field of invention, an article of apparel having a securement for a band/belt with clamp type fastener. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cage body of Zachry to have metal material as taught by Cui in order to provide a strong and rigid body for stability and durability while the belt/band is fastened inside the cage.
Examiner respectfully notes that the limitation “sheet of metal” is product by process limitation, since the claim is a product claim, it is not required to perform any process of making the product, therefore it is considered metal as the material of the product.  
Regarding claim 33, Zachry as modified discloses the limitation of claim 23 as described above and Zachry as modified further discloses wherein the one or more detents (Fig 1, 44a) of each cage include at least two detents disposed on a same surface of the first or second cage body of the cage in an alternating pattern (next to each other) with the fastener openings of the cage body (also next to each other as detents on the same piece).
 However, fails to disclose wherein each of the respective first and second cage bodies of the first cage and the second cage further comprises a third fastener opening configured to receive a third fastener. 
CUI doesn’t explicitly disclose a third fastener opening configured to receive a third fastener, however Cui discloses fastener pins (Claim 1, pins 4), therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add a third fastener (pin 4) and fastener opening to modified Zachry’s cage bodies in order to provide extra securement to the band inside the cage. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US5809580A by Arnette discloses a multi-sport goggle having a tear-away lens system includes a pair of strap brackets which pivotally and removably attach a goggle strap to the goggle frame. One of the strap brackets includes a third post to removably secure the lateral pull-strap of the tear-away lenses, the other two posts (for securing the panes of the tear-away lenses over the permanent lens) being carried on a pair of lens brackets which are removably secured to either side extent of the goggle frame.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIN HTWE OO/
Examiner, Art Unit 3732                                                                                                                                                                                            
/SALLY HADEN/Primary Examiner, Art Unit 3732